Title: To Thomas Jefferson from John Vaughan, 29 January 1821
From: Vaughan, John
To: Jefferson, Thomas

D SirPhil.
Jany 29. 1821 
			 
			 
			 I have your favor of 6 Jany & have recieved Otis’s translation of Botta Vol. 1. 2—The 3d has been published this day & I shall no doubt soon recieve it from you—I shall seize the first opportunity of send it to Botta—I informed Mr Otis who is much pleased with the Circumstance & has adressed aletter to the author which will accompany the Books I shall also write at same time—It is more difficult now to find persons going to France, owing to the species of non Intercourse (at it were) between her & the United States.I remain yours sincerelyJn. Vaughan